Dewey, J.
The written contract of guaranty sought to be enforced in the present action was wholly written and executed on the Lord’s day, and within the hours of that day in which business and ordinary labor are prohibited by Rev Sts. c. 50, § 1, and therefore falls within the decisions of this court declaring such contracts illegal, unless the objection is obviated by the further facts in the case relating to the execution of the lease to which the guaranty refers. It is urged on the part of the plaintiff that this contract of guaranty was executed before the making of the lease, and did not take effect as a contract until the execution of the lease; and the lease having been executed on an after day, not the Lord’s day, the guaranty may be considered as executed on the same day as the lease, and therefore not in violation of the statute prohibiting business on the Lord’s day.
But the difficulty in the case is, that the contract of guaranty was wholly made and executed on the Lord’s day. It may have had no legal vitality attached to it, until the subsequent execution of the lease, but that does not remove the taint that affects the guaranty, by reason of its being made in violation of the statute.
Exceptions sustained.